GIVENS, Justice
(specially concurring).
The record does not show the destruction of the crop was the loss of a capital asset nor that the crop was inventoried separately or reported as income. Therefore, the loss was not deductible. Johnson v. Commissioner of Internal Revenue, 10 B.T.A.. 95.
This obviates consideration or determination of what would have been the amount of deduction, if allowable. Therefore, I concur only in the affirmance of the judgment disallowing the deduction.
THOMAS, J., concurs.